                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:18CR299

          vs.
                                                                         ORDER
WILLIAM SNODDY,

                        Defendant.


          The court has approved withdrawal of retained attorney, William J. Pfeffer in this case. I
find that the above-named defendant is eligible for appointment of new counsel pursuant to the
Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District
of Nebraska.
          The Federal Public Defender for the District of Nebraska is appointed as attorney of
record for the above-named defendant in this matter and shall forthwith file an appearance in this
matter.
          The Federal Public Defender’s Office shall forthwith complete a Financial Affidavit form
CJA 23 with Defendant, and forward the affidavit to the court for filing.
          William J. Pfeffer shall forthwith provide the Federal Public Defender’s Office any
discovery materials provided to Defendant by the government and any such other materials
obtained by Mr. Pfeffer which are material to William Snoddy’s defense.
          IT IS SO ORDERED.


          Dated this 19th day of December, 2018.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
